Citation Nr: 1403202	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinea versicolor (claimed as fungal disease of the face, arms, and tissue damage), to include due to exposure to herbicides. 

2.  Entitlement to service connection for onychomycosis of the toenail beds.

3.  Entitlement to service connection for obstructive sleep apnea. 

4.  Entitlement to service connection for ulcers. 

5.  Entitlement to service connection for pes planus. 

6.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the issue of entitlement to a TDIU rating was denied by the RO in the May 2013 rating decision.  The Veteran has not appealed the denial of the TDIU rating but the Board finds that although an appeal was not received it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an initial rating for PTSD and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issue is listed on the title page.

The Veteran testified before the undersigned Veterans Law Judge in August 2013.  

A review of the Virtual VA paperless claims processing system reveals VA treatment records that were reviewed by the RO in the October 2012 Supplemental Statement of the Case (SSOC) and by the Board; as well as, a transcript of the Veteran's hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the Veteran's claims of entitlement to service connection for tinea versicolor, onychomycosis of the toenail beds, obstructive sleep apnea, and ulcers warrant VA examinations.  While the Veteran was afforded a VA examination in May 2006 no medical opinions were rendered for these issues.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be afforded VA examinations for tinea versicolor, onychomycosis of the toenail beds, obstructive sleep apnea, and ulcers to determine if they are at least likely as not related to his military service.  In addition, the Veteran testified that his ulcers were the result of stress; thus, the VA examiner should provide an opinion whether the Veteran's ulcers are at least as likely as not caused or aggravated by his service-connected PTSD.  

For the issue of entitlement to service connection for bilateral pes planus, at the Veteran's August 1969 Report of Medical Examination for Pre-Induction his feet were found to be clinically normal and no defect or diagnosis for his feet were 
noted.  On the Veteran's August 1969 Report of Medical History for Pre-Induction he checked no for foot trouble.  In an August 1970 treatment record it was stated that the Veteran had bilateral pes planus that existed prior to service; he complained many times and was treated to no avail.  X-ray studies revealed a diagnosis of bilateral pes planus.  In September 1970 he was seen again for his bilateral pes planus and in November 1970 he reported an increase in his pain.  On the Veteran's August 1971 Report of Medical Examination for Separation his feet were found to be clinically normal and in the notes section it was stated that the Veteran had flat feet - "no problems now."  On The Veteran's August 1971 Report of Medical History for Separation the Veteran checked yes to foot trouble. 

At the May 2006 VA examination the VA examiner stated that it was at least likely as not that the Veteran's current bilateral pes planus was aggravated by his previous military service.  The RO denied service connection in July 2006 because they determined that the Veteran had pes planus that existed prior to service and there was no evidence that his condition was permanently worsened as a result of service.  The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  

Since at the time of enlistment no condition of pes planus was noted at the time of the examination, acceptance and enrollment, clear and unmistakable evidence is 
needed to demonstrate that his bilateral pes planus existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably had preexisting bilateral pes planus and, if so, whether clear and unmistakable evidence exists that the bilateral pes planus was not permanently aggravated by his period of service.  

In March 2013, the Veteran was afforded a VA examination for his service-connected PTSD, and a copy of the report of that examination has been associated with the claims file.  However, there is no waiver of initial RO consideration of the evidence and the last supplemental statement of the case (SSOC) of record is October 2012.  See 38 C.F.R. § 20.1304 (2013).  Hence, a remand of this matter to the RO for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration is necessary.   In addition, the Board finds that a remand for the issue of entitlement to a TDIU rating is warranted since it is inextricably intertwined.  Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  The last record of VA treatment was in March 2013.  Updated private records should be acquired from Dr. Freeman, Dr. Nole, Dr Barry, Dr. Franco, Dr. Elrod, Dr. Karin Kalkrin, Dr. Vonn if they exist.  


2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his tinea versicolor and onychomycosis of the toenail beds.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of tinea versicolor (claimed as fungal disease of the face, arms, and tissue damage) and/or onychomycosis of the toenail beds?

B) For each any diagnosed condition of this nature made during the course of this claim, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service, to include exposure to herbicides?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 
 
3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his obstructive sleep apnea.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of obstructive sleep apnea?

B) If he has a diagnosed condition, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service? The VA examiner must discuss the Veteran's post-service surgeries to treat his sleep apnea.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his ulcers.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of ulcers?

B) If he has a diagnosed condition, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service? 

C) Are the Veteran's ulcers at least as likely as not caused OR aggravated by his service-connected PTSD?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral pes planus.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

A) Does the Veteran have a current diagnosis of bilateral pes planus?
 
B) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with pre-existing bilateral pes planus?

C) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  

D) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing bilateral pes planus, is it at least as likely as not (i.e., 50 percent or greater probability) related to his period of service?    

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

9.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), to include the Veteran's claims of entitlement to a higher rating for PTSD and entitlement to TDIU,  and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

